Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of possessing weapons in violation of prison disciplinary rules. Although he *611contends that correction officers planted these weapons in his cell in retaliation for his activities as an "inmate liaison representative”, in which he brought inmate concerns to the attention of prison officials, petitioner failed to adduce persuasive evidence of this fact at the hearing. Indeed, insofar as the Hearing Officer chose to credit the testimony of correction officers that they found weapons secreted in petitioner’s cell, substantial evidence supports the Commissioner’s determination. We have examined petitioner’s procedural claims and find them to be without merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.